



 
 
 
 
Exhibit 10.1





SEPARATION AGREEMENT
AND GENERAL RELEASE
THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and entered
into on this 5th day of March, 2020 by and between Peter Willis (the
“Executive”) and Chatham Lodging Trust (the “Company”) with respect to the end
of Executive’s employment with the Company, and all issues, disputes,
controversies, and other matters related thereto:
WITNESSETH:
WHEREAS, Company employs Executive in the position of Chief Investment Officer
and Executive Vice President;
WHEREAS, Executive and the Company are parties to that certain Employment
Agreement dated as of April __, 2010 as amended by that certain First Amendment
thereto dated as of January 30, 2015 (the “Employment Agreement”); and
WHEREAS, Executive and the Company have mutually agreed that Executive will step
down from his position with the Company:
THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:
1.      Executive and the Company agree that they shall cease and end the
existing employment relationship by Executive’s termination on and as of March
6, 2020 (the “Termination Date”). From and after the Termination Date, Executive
shall have no right to return to that employment, and shall have no further
duties in respect thereto except as set out herein. On the Company’s next
regular payroll date following the Termination Date, the Company will pay
Executive his earned but unpaid salary and direct compensation accrued through
such date, and, on March 19, 2020, the Company will pay Executive $29,583 for
his full annual earned and accrued vacation allotment (in each case, less any
tax or other deductions required under applicable law).
2.      The Company and Executive agree that, from and after the Effective Date
(as defined in Section 9(c) of this Agreement):
(a)      The Company shall pay to Executive the amount of $2,460,529 which
represents three (3) times (i) the Executive’s current base salary of $355,000,
(ii) the Executive’s highest cash bonus for the previous three (3) years or
$420,000, and (c) the amount of annual premiums paid by the Company for the
Executive’s health, dental, and vision coverage plus the annual premium for the
Executive’s disability and life insurance coverage, or $17,676, less applicable
withholdings, taxes and deductions, with said amount to be paid on March 19,
2020.
(b)      The Company shall pay to Executive the amount of $59,671 which
represents the current year prorated bonus and is calculated as the 2019 bonus
amount of $330,000 prorated through the Termination Date, less applicable
withholdings, taxes and deductions, with said amount to be paid on March 19,
2020.
(c)    The Company shall pay to Executive the amount of $38,668 representing the
amount of accrued dividends on unvested performance awards on March 19, 2020.
3.       The Employee acknowledges that the Employee is not entitled to any
additional payment or consideration not specifically referenced in this
Agreement notwithstanding shares or LTIP units earned but not converted or
transferred.





--------------------------------------------------------------------------------





4.      As of the date of this Agreement, Executive has vested Company common
shares and long term incentive plan (“LTIP”) units pursuant to the Company’s
equity incentive plan and such vested shares and LTIP units, including without
limitation the securities listed on Exhibit A, will remain the property of
Executive and continue to be eligible for dividends that are payable pursuant to
the terms of the equity incentive plan and the original grant agreements.
Executive has 6,770 unvested time-based LTIP units and 21,004 unvested
performance-based LTIP units. Such LTIP units are hereby immediately vested as
of the Termination Date and eligible for dividends pursuant to the terms of the
Company’s equity incentive program. In addition, the Parties acknowledge that
prior to the Termination Date, Employee made certain qualifying contributions of
his compensation pursuant to the Chatham Lodging Trust Deferred Compensation
Program (the “Deferred Compensation Program”) as adopted by Employer effective
January 1, 2013 and as detailed on Exhibit A. The Parties agree that all
deferred contributions will be paid as common shares or LTIP units, as
applicable, to Employee, pursuant to the terms of the Deferred Compensation
Program, no earlier than six (6) months after and no later than seven (7) months
after the Termination Date.
5.      If the Employee timely and properly elects COBRA continuation coverage
under the current Aetna health insurance plan, the Employee may be permitted to
continue participation in the Plan under COBRA by continuing to pay premiums to
the Employer at the contribution level in effect for active employees until the
earliest of: (i) the expiration of eighteen (18) months following the Separation
Date; (ii) the date the Employee becomes covered under another employer’s health
plan; or (iii) the expiration of the maximum COBRA continuation coverage period
for which the Employee is eligible under federal law. At the end of this period,
the Employee may be eligible to continue coverage, pursuant to COBRA, and, if
eligible, shall be responsible for the entire COBRA premium for the remainder of
the applicable COBRA continuation period.
6.      Executive represents that he has not filed any complaints against the
Company with any local, state or federal agency or court related to Executive’s
employment with or separation from the Company and, so long as the Company makes
the payments and provides Executive the benefits provided for in this Agreement,
Executive will not do so at any time hereafter; and if any such agency or court
assumes jurisdiction of any such complaint or charge against the Company on
behalf of Executive, Executive will use commercially reasonable efforts to
withdraw from the matter.
7.      (a)      In consideration for the Company entering into this Separation
Agreement and General Release, Executive hereby irrevocably and unconditionally
releases the Company and each of the Company’s subsidiaries and affiliates, and
their past and present officers, directors, employees, agents, administrators,
successors and assigns (collectively “Releasees”), or any of them, from any and
all claims, liabilities, causes of action and expenses (including attorney’s
fees and costs actually incurred), of any nature whatsoever pertaining to his
employment with or separation from the Company, known or unknown (hereafter
referred to as “Claim” or “Claims”), which Executive now has, owns or holds, or
claims to have, own or hold, or which Executive at any time hereafter may have,
own or hold, or claim to have, own or hold, against each or any of the
Releasees; provided that nothing herein shall (i) prevent or limit Executive’s
right to enforce the terms of this Agreement nor to claim damages for its
breach, (ii) waive any rights to indemnification, advancement or legal fees or
directors and officers liability insurance coverage under the Company’s
insurance policies, charter or by-laws (as they may be amended from time to
time), or other agreements or plans, (iii) waive any rights under the Company’s
equity incentive plan for Executive’s vested Company common shares and long term
incentive plan LTIP units which had vested prior to the date of this Agreement
or as provided pursuant to Section 4 of this Agreement, or (iv) waive any rights
to any vested benefits including any vested rights in the Employer’s Section
401(k) plan.
(b)      This waiver also includes a release of any rights of claims Executive
may have under the including, but not limited to, any alleged violation of the
statutes, common law, and other laws listed below:
▪
Title VII of the Civil Rights Act of 1964;

▪
The Civil Rights Act of 1991;

▪
Sections 1981 through 1988 of Title 42 of the United States Code;

▪
The Employee Retirement Income Security Act of 1974 (“ERISA”) (except for any
vested benefits under any tax qualified benefit plan);

▪
The Immigration Reform and Control Act;

▪
The Americans with Disabilities Act of 1990;






--------------------------------------------------------------------------------





▪
The Age Discrimination in Employment Act of 1967 (“ADEA”);

▪
The Worker Adjustment and Retraining Notification Act;

▪
The Occupational Safety and Health Act, as amended;

▪
The Sarbanes-Oxley Act of 2002;

▪
The Fair Credit Reporting Act;

▪
The Family and Medical Leave Act;

▪
The Equal Pay Act;

▪
The Genetic Information Nondiscrimination Act of 2008;

▪
The National Labor Relations Act, to the extent permitted by law;

▪
The Consolidated Omnibus Budget Reconciliation Act (“COBRA”), to the extent
permitted by law;

▪
The Florida Civil Rights Act - Fla. Stat. § 760.01, et seq.;

▪
Florida’s Private-Sector Whistle-blower’s Act - Fla. Stat. § 448.101, et seq.;

▪
Florida’s Public-Sector Whistle-blower’s Act - Fla. Stat. § 112.3187, et seq.;

▪
Florida’s Statutory Provision Regarding Retaliation/Discrimination for Filing a
Workers Compensation Claim - Fla. Stat. § 440.205;

▪
Florida’s Statutory Provision Regarding Wage Rate Discrimination Based on Sex -
Fla. Stat. § 448.07;

▪
The Florida Equal Pay Act - Fla. Stat. § 725.07;

▪
The Florida Omnibus AIDS Act - Fla. Stat. § 760.50;

▪
Florida’s Statutory Provisions Regarding Employment Discrimination on the Basis
of and Mandatory Screening or Testing for Sickle-Cell Trait - Fla. Stat. §§
448.075, 448.076;

▪
Florida’s Wage Payment Laws, Fla. Stat. §§ 448.01, 448.08;

▪
Florida’s Domestic Violence Leave Act - Fla. Stat. §741.313;

▪
Florida’s Preservation & Protection of Right to Keep & Bear Arms in Motor
Vehicles Act - Fla. Stat. §790.251;

▪
Florida’s Statutory Provision Regarding Termination of Employees who Testify in
Judicial Proceedings - Fla. Stat. § 92.57;

▪
Florida’s General Labor Regulations, Fla. Stat. Ch. 448;

▪
any claims for vacation, sick or personal leave pay, short term or long-term
disability benefits, or payment pursuant to any practice, policy, handbook or
manual;

▪
any other federal, state or local law, rule, regulation, or ordinance;

▪
any public policy, contract, tort, or common law; or

▪
any basis for recovering costs, fees, or other expenses including attorneys’
fees incurred in these matters.



This also includes a release by Executive of any claims for wrongful discharge
or any claims by the Company for wrongfully resigning employment. Because of
this release, Executive understands that, subject to the exception in the last
sentence of this Section and subject to the right of either party to initiate
proceedings to enforce or recover damages for breach of this Agreement,
Executive is giving up any right he may have to sue the Company for matters
related to Executive’s employment with or separation of employment from the
Company. This waiver and release does not include, however, the release of any
rights or claims that Executive may have under the Age Discrimination in
Employment Act which arise after the date Executive signs this Agreement.
8.      This Separation Agreement and General Release shall be binding upon the
parties, their heirs, administrators, representatives, executors, successors and
assigns, and shall inure to the benefit of the parties, and to their heirs and
assigns.
9.      Executive acknowledges and understands that:
(a)      He has been advised by the Company to consult with legal counsel of his
choice prior to executing this Agreement and the general release provided for,
and has had an opportunity to consult with and be advised by legal counsel of
his choice, fully understands the terms of this Agreement, and enters into this
Agreement freely and voluntarily and intending to be bound;





--------------------------------------------------------------------------------





(b)      He has been given until March 26, 2020, a period of twenty-one
(21) days, to review and consider the terms of this Agreement prior to executing
it and that he may use as much of that period as he desires, and that any
changes to this Agreement, whether material or not, made after it was originally
presented to him will not restart the running of the consideration period; and
(c)      Upon execution, Executive will have seven (7) days to revoke this
Agreement by sending written notice to Jeff Fisher, Chairman, President and CEO,
Chatham Lodging Trust, 222 Lakeview Avenue, Ste 200, West Palm Beach, FL 33401.
For this revocation to be effective, written notice must be received no later
than the close of business on the seventh day after Executive signs this
Agreement. This Agreement shall become effective and enforceable against the
Company on the later of the Termination Date and the day following the
expiration of this seven (7) day revocation period, provided that the Executive
does not revoke it (the “Effective Date”). If Executive revokes this Separation
Agreement and General Release, it shall not be effective or enforceable and
neither the Company nor the Executive will receive the benefits described herein
nor be obligated hereby.
10.      Both parties represent and agree that until such time as the Company
files this Agreement with the Securities and Exchange Commission, they will keep
the terms (but not the existence) of this Separation Agreement and General
Release completely confidential, and that neither party will hereafter, disclose
any information concerning the terms of this Separation Agreement and General
Release to anyone, including, but by no means limited to, the public, press and
media representatives, investors, and any past, present or prospective employee
or applicant for employment of the Company; provided that:
(a)      Executive may disclose information regarding this Separation Agreement
and General Release to his immediate family, financial and tax advisors, and
legal counsel, but Executive shall be responsible for any disclosure made by
such persons in violation hereof, and, further, Executive may disclose the
requirements set forth in Section 13 hereof to any prospective employer or other
person with whom Executive proposes to conduct business;
(b)      Company may disclose information as is necessary for the administration
of the Agreement; and
(c)      Either party may take any action authorized hereby or by law to enforce
this Agreement or to recover damages for its breach, and no disclosure
incidental thereto or made as a result of legal process (such as, for example,
responses to interrogatories, subpoenas or other legal process) or to
governmental agencies (such as the SEC or the IRS) shall be deemed a violation
hereof.
10. Executive will return his office desktop telephone and Company credit
card(s) by March 31, 2020. The Parties agree that cell phone service and Company
email will continue to work until March 31, 2020.
11.      In addition, effective as of the Termination Date, Executive hereby
irrevocably resigns from all offices, trusteeships, committee memberships and
fiduciary capacities held with, or on behalf of the Company or any benefit plans
of the Company provided that this Section 11 is inapplicable to Executive’s
eligibility for COBRA.
12.      The Company and Executive acknowledge that the Employment Agreement is
terminated, but both parties acknowledge that paragraphs 13, 14, 15 and 16 of
the Employment Agreement, and only such paragraphs, shall survive the
termination of the Employment Agreement.
13.      This Separation Agreement and General Release shall, in all respects,
be interpreted, enforced and governed under the laws of the State of Florida.
The language of all parts of this Separation Agreement and General Release
shall, in all cases, be construed as a whole, according to its fair meaning, and
not strictly for or against any of the parties. If the parties are involved in a
dispute concerning this Agreement, that dispute will be resolved by applying the
laws of the State of Florida.
14.      Should any provision of this Separation Agreement and General Release
be declared or be determined by any Court to be illegal or invalid, the validity
of the remaining parts, terms or provisions shall not be affected thereby and
said illegal or invalid part, term or provision shall be deemed not to be a part
of this Separation Agreement and General Release.





--------------------------------------------------------------------------------





15.      This Separation Agreement and General Release sets forth the entire
agreement between the parties hereto, and fully supersedes any and all prior
agreements or understandings between the parties hereto pertaining to the
subject matter hereof.
16.      This Separation Agreement and General Release shall not in any way be
construed as an admission by either party of any wrongful conduct whatsoever
against any person or party, and both parties specifically disclaim any
liability to or wrongful conduct against any other person or party. Executive
and the Company each understand and agree that this Agreement does not mean that
the Executive or the Company, or any related business or related individual, has
violated any federal or state law or regulation, or violated any other
obligation they may have to each other.
17.      No provision of this Agreement may be amended or modified unless the
amendment or modification is agreed to in writing and signed by the Executive
and by the General Counsel of the Company. No waiver by either Party of any
breach by the other party of any condition or provision of this Agreement to be
performed by the other Party shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or any prior or subsequent time,
nor shall the failure of or delay by either Party in exercising any right,
power, or privilege under this Agreement operate as a waiver thereof to preclude
any other or further exercise thereof or the exercise of any other such right,
power, or privilege.
18.      The Parties may execute this Agreement in counterparts, each of which
shall be deemed an original, and all of which taken together shall constitute
one and the same instrument.
19.      This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (Section 409A), including the exceptions
thereto, and shall be construed and administered in accordance with such intent.
Notwithstanding any other provision of this Agreement, payments provided under
this Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service, as a short-term deferral, or as a settlement payment
pursuant to a bona fide legal dispute shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, any installment payments
provided under this Agreement shall each be treated as a separate payment. To
the extent required under Section 409A, any payments to be made under this
Agreement in connection with a termination of employment shall only be made if
such termination constitutes a “separation from service” under Section 409A.
Notwithstanding the foregoing, Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall Company be liable for all or any portion of any taxes,
penalties, interest, or other expenses that may be incurred by Employee on
account of non-compliance with Section 409A.
(signature page follows)









--------------------------------------------------------------------------------





PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF KNOWN AND UNKNOWN CLAIMS.
Executed this 5th day of March, 2020.
 


 
 
 
 
 
EMPLOYER:
CHATHAM LODGING TRUST
By /s/ Jeffrey H. Fisher
Name Jeffrey H. Fisher
Title Chairman of the Board, President and Chief Executive Officer
EMPLOYEE:
PETER WILLIS
Signature: /s/ Peter Willis


Print Name: Peter Willis








--------------------------------------------------------------------------------





EXHIBIT A
Vested Shares and Units


 Shares vested and held in deferred stock trust
 
 
 
 January 29, 2013 time based shares
7,852


 January 29, 2013 performance based shares
7,852


 January 31, 2014 time based shares
7,056


 January 31, 2014 performance based shares
2,352


 January 30, 2015 time based shares
4,821


 January 30, 2015 performance based shares
1,607


 
 
 Shares vested and held with transfer agent
 
 
 
May 10, 2010 time based shares
9,535


January 1, 2012 time based shares
10,229


February 23, 2012 time based shares
10,229


 
 
 Vested unit awards
 
 
 
 Founders LTIP
32,585


 1/28/16 time-based LTIP
9,009


 1/28/16 performance-based LTIP
4,848


 3/1/17 time-based LTIP
6,990


 3/1/17 performance-based LTIP
10,484


 3/1/18 time-based LTIP
5,132


 3/1/19 time-based LTIP
2,102










